UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-10966
                         Summary Calendar


                         IVY L. CHAMBERS,

                                              Plaintiff-Appellant,


                              VERSUS


                   UNITED PARCEL SERVICE, INC.,

                                               Defendant-Appellee.




           Appeal from the United States District Court
                For the Northern District of Texas
                         (4:96-CV-560-A)
                           June 3, 1998


Before DUHE’, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

      Ivy L. Chambers, the plaintiff-appellant, sued his former

employer, United Parcel Service, Inc., the defendant-appellee,

alleging age discrimination in violation of the Age Discrimination

and Employment Act.   See 29 U.S.C. §621, et seq.    The plaintiff

asserted that he has been impermissibly terminated because of his


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
age. Following discovery, the defendant moved for summary judgment

and the district court granted that motion. The plaintiff does not

attack the propriety of the district court’s decision concerning

the motion for summary judgment.

     Prior to the defendant’s motion for summary judgment, the

plaintiff sought leave to amend his complaint in order to dismiss

his age discrimination case without prejudice, to add a race

discrimination claim, assert a claim for defamation against an

additional defendant, and make a jury demand.   The district court

denied the plaintiff’s motion on the grounds of undue delay and

prejudice to the defendant.     Additionally, in response to the

defendant’s motion for summary judgment, the plaintiff requested a

continuance of the defendant’s motion in order to conduct or obtain

further discovery.   The plaintiff’s motion for a continuance was

denied upon a finding that the plaintiff had failed to comply with

the dictates of Fed. R. Civ. P. 56(f).   The plaintiff appeals both

of these rulings.

     After a review of the record, the briefs, and the reasons

stated by the district court, we hereby AFFIRM.